PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Josef Rathgeb, et al.
Application No. 16/801,651
Filing Date: February 26, 2020
Attorney Docket No. 4191-000166-US-CO
For: Half-Spiral Housing

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed February 20, 2022, to accept a delayed submission of a certified copy of the foreign application. 

The petition is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified [in] paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and an exception in paragraph (h), (i) or (j) of this section is not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition lacks item (2) above. In this regard, a showing requires more than a mere statement that a delay was unintentional or that a good and sufficient cause exists. The showing required by 37 CFR 1.55(f) entails at least a brief explanation as to the good and sufficient cause for the delay. Therefore, the present petition cannot be granted at this time. 

A renewed petition under 37 CFR 1.55(f) should be submitted and accompanied by a showing of good and sufficient cause for the delay, as indicated above. No further petition is required.

The file does not indicate a change of address has been submitted, although the address given in the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given in the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this decision should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
			
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.
    
Any questions concerning this decision should be directed to the undersigned at (571) 272-3226.  



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions
	

cc: 	W.R. Duke Taylor
	Harness, Dickey & Pierce, P.L.C.
	P.O. Box 828
	Bloomfield Hills, MI  48303